Citation Nr: 1714919	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  02-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a cerebral accident from May 18, 2001, to October 15, 2003, and in excess of 70 percent from October 16, 2003, to December 13, 2009.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and T.T.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before a Veterans Law Judge (VLJ) via videoconference during a Board hearing in July 2003.  During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file. 

The Board advised the Veteran in February 2017 that the VLJ who presided over the hearing was no longer active with the Board, and that the Veteran is entitled to another hearing before a currently-active Member of the Board, if he so desired.  He was also advised that if he did not respond within 30 days, the Board would assume he did not want to have another hearing and it would proceed accordingly.  The Veteran did not request another hearing within 30 days of this notice. 

In August 2004, May 2007, March 2008, May 2010, and June 2011, the Board remanded this claim for additional evidentiary and procedural development.  In June 2011, the issue before the Board was entitlement to an initial evaluation in excess of 10 percent prior to October 16, 2003, and in excess of 50 percent disabling for the period beginning October 16, 2003, for residuals of a cerebral attack.  By an April 2015 rating decision, the Agency of Original Jurisdiction (AOJ) reevaluated the Veteran's disability as 10 percent disabling from May 18, 2001, to October 15, 2003, increased the disability rating to 70 percent from October 16, 2003, to December 13, 2009, and assigned a 100 percent disability rating since December 14, 2009.  As this decision constitutes the full grant of benefits sought on appeal for the period since December 14, 2009, the Board has re-characterized the issue on appeal as noted on the cover page of this decision. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board must remand the case for further evidentiary and procedural development.  

The claim must be remanded to associate outstanding records maintained at another Federal facility.  Specifically, in a June 2004 statement, the Veteran asserted that he was receiving Social Security Disability Insurance benefits.  Furthermore, the Veteran told VA examiners that he was receiving Social Security benefits since 2004 in May 2010 and November 2013 VA examination reports.  However, there is no indication in the record that VA attempted to obtain these records and such records have not been associated with the claims file.  The omission of potentially relevant records, particularly those in the possession of another Federal government agency, necessitates that the claim must be returned for additional development.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  Thus, an effort must be made to locate and associated any relevant Social Security Administration records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's Social Security Administration (SSA) records, to include the most recent disability determination for Social Security Disability Insurance benefits and the records upon which the determination was based.  All SSA records should be associated with the record.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2016).

2. After completing Step 1, and any other development deemed necessary, readjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for residuals of a cerebral accident from May 18, 2001, to October 15, 2003, and in excess of 70 percent from October 16, 2003, to December 13, 2009, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

